Citation Nr: 0802464	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-34 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated at 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied an increased rating for 
posttraumatic stress disorder (PTSD), currently rated at 70 
percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his PTSD and claims 
that his service-connected PTSD has increased in severity 
since his February 2005 VA exam.  The veteran has requested 
that this matter be remanded for the purpose of obtaining an 
updated VA exam.  

Based on a review of the evidence in this case, it is the 
Board's opinion that an additional medical opinion is 
warranted to assess the current severity of the veteran's 
PTSD.  38 C.F.R. § 3.159(c)(4). 

The veteran also receives routine treatment at the VA Medical 
Center in Phoenix.  In reviewing the VA records in the file, 
the Board notes that no records have been obtained since 
April 2005.  Therefore, the RO should obtain all records of 
current treatment for PTSD

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all VA 
outpatient treatment records pertaining to 
treatment for PTSD from April 2005 to the 
present from the VA medical center in 
Phoenix.  


2.  Afford the veteran a complete VA 
psychiatric examination in order to 
ascertain the current nature and degree of 
severity of the service-connected PTSD.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  

The examiner must identify symptoms of the 
veteran's service-connected PTSD and 
comment on how it affects his social and 
occupational functioning, to include 
offering a Global Assessment of 
Functioning (GAF) Scale score due to his 
PTSD.  All indicated special studies 
deemed necessary must be conducted.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If any requested opinion cannot be 
provided without resort to pure 
speculation, the examiner should so state.

3.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for the 
service-connected PTSD must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).



